People v Douglas (2022 NY Slip Op 05621)





People v Douglas


2022 NY Slip Op 05621


Decided on October 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, Moulton, Kennedy, Pitt, JJ. 


Ind No. 2068/14 Appeal No. 16344 Case No. 2018-1638 

[*1]The People of the State of New York, Respondent,
vShydavia Douglas, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Jonathan Garelick of counsel) appellant.
Darcel D. Clark, District Attorney, Bronx (Felicia A. Yancey of counsel), for respondent.

Judgment, Supreme Court, Bronx County (John W. Carter, J.), rendered May 2, 2017, convicting defendant, upon her plea of guilty, of attempted promoting prison contraband in the first degree, and sentencing her to five years' probation, unanimously modified to the extent of vacating the imposition of the mandatory surcharge and fees and otherwise affirmed.
Defendant's excessive sentence argument is moot because she has already completed her entire sentence (see People v Papanye, 159 AD3d 482, 483 [1st Dept 2018], lv denied 31 NY3d 1085 [2018]).
Defendant was convicted prior to the enactment of CPL 420.35 (2-a) which permits the waiver of surcharges and fees for persons who like the defendant was less than 21 years of age at the time of the subject crime. However, pursuant to our own
interest of justice powers, we waive the surcharge and fees imposed on defendant at sentencing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2022